EXHIBIT 21 LIST OF SUBSIDIARIES Name of Subsidiary Jurisdiction of Incorporation % ownership Barnes Bridge Shipping Limited Bahamas 100% Blackfriars Bridge Shipping Limited Cayman Islands 100% Bridge Chartering Marine Ltd Liberia 100% International Consulting and Management Limited St. Vincent & the Grenadines 100% Kew Bridge Shipping Limited Bahamas 100% London Bridge Shipping Limited Cayman Islands 100% Marzia Shipping Limited Bahamas 100% MC Chantilly Limited Bahamas 100% MC Cormorant Shipping Limited Bahamas 100% MC Eid Shipping Limited Bahamas 100% MC Egret Shipping Limited Bahamas 100% MC Heron Shipping Limited Bahamas 100% MC Ibis Shipping Limited Bahamas 100% MC Pelerin Shipping Limited Bahamas 100% MC Shipping S.A.M. Monaco 100% MC Shipping Limited Great Britain 100% MC Tercel Shipping Limited Bahamas 100% Sphinx Limited St. Vincent & the Grenadines 100%
